FARR, J.:
Epitomized Opinion
This was an action for personal injuries brought by Walter Suzich against the B. &. O. Railroad. Plaintiff sustained certain injuries while alighting from a train of the Railroad at its station in Youngstown, Ohio. The evidence also disclosed that plaintiff was a special policeman of the Railroad and was working for the Railroad at the time the accident occurred. The train reached the depot and later backed inon a siding and while it was moving slowly, Suzich, who was riding on the car next to the tender, attempted to alight, and in so doing- was thrown between the rails and the concrete platform of the depot. Suzich claimed that the Railroad was negligent in that the platform was made slippery by milk which had been spilled thereon, and this slippery condition caused him to fall. The Railroad claimed that it was not negligent, and also claimed that the plaintiff was merely a licensee or trespasser in that he was riding without a pass, and also set up contributory negligence. ‘ The trial resulted in a verdict for the plaintiff in the sum of $8,500. Defendant prosecuted error, claiming error in the charge of the trial court and also claiming that the judgment was against the weight of the evidence. In reversing the judgment of the Common Pleas Court of Mahoning County, the Court of Appeals held:
1. Where an issue is raised as to whether the plainti*F is a trespasser, licensee or a passenger, the court committed error in giving a special charge where that charge failed to specify that the company owed the plaintiff no duty if the jury found from the evidence that he was a trespasser or licensee except the duty not to injure him.
2. Court erred in failing to distinguish between rightfully and wrong-full- getting- off the train where this distinction was a vital point in the case.
3. As an issue was raiser as to whether the platform was slippery at the place where plaintiff fell, court erred in his general charge in using the expression “in stepping upon this slippery place,” as this gave the jury to understand that the court lieved that the place was slippery where the plaintiff alighted from the train.
4. In defining proximate cause as “the direct cause which causes an injury” the court committed' error, as the definition was insufficient and not explicit in character.
5. As eight witnesses testified for the Railroad Company that there was no slippery condition at the place where the accident happened as against two witnesses for the plaintiff, in addition to the plaintiff’s own testimony, the finding of the jury that there did exist a slappery condition was manifestly against the weight of evidence.